Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 16, and 24 recite “a discontinuous cavity wall”.  It is not clear what structure is being claimed by reciting discontinuous cavity walls.  Are the walls porous?  Applicant is encouraged to positively recite their structure more clearly.  Appropriate correction is required. 
Claims 1, 8, 16, and 24 recite “a top plate in a magnet plate system for isolating…”.  There is not previous positive recitation of this structure.  It is not clear what system the Applicant is referring to.  Appropriate clarification is required.

Terminal Disclaimer
7/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10087438 and 9663780 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim interpretation
With regard to applicant’s recitation of “A magnet for use in isolating macromolecules from a mixture…” in the preamble of their claims 1-16, and “a kit for use in…” in claims 24-29 the recitation following “for use in” has been given the appropriate amount of patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Furthermore, with regard to claims 1-16 and 24-29, these claims are considered to include process or intended use limitations such as can be seen in a recitation “A magnet for use in isolating macromolecules from a mixture…” in the preamble of their claims 1-16, “wherein the magnet is configured to extend a magnetic field into the vessel and adapted to be inserted into a top plate in a magnet plate system for isolating macromolecules from a mixture in the vessel” in claims 1, 8, 16, and 24 and “a kit for use in…” in claims 24-29 sample”.  It should be noted that these types of recited, intended uses which do not further delineate the structure of the claimed apparatus from that of the prior art have not been afforded patentable weight.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 4162674) in view of Humphries et al. (7474184).
With regard to the positively recited structural limitations of claims 1-16 and claims 24-29 and their great breadth, Klein et al. teach the structure of the claimed “pot-magnet”(16).
Klein et al. teach a magnet with a solid core (as provided by (16) in figure 1 below) having a first end having a first surface and a second end having a second surface;
One or more cavities extending into the solid core at or near the first end, the second end, or both; wherein the one or more cavities each have a cavity wall and at least a portion of the cavity wall comprises one or more segments and one or more gaps to form a discontinuous ring shape; 
and at least one side wall, wherein the side wall is in communication with the first end and the second end.
Klein et al. does not teach the method of using the magnet as it presently being claimed.
Humphries et al. teaches a magnet that is used for separation and other biotechnology applications involving holding (of vessels with macromolecules), manipulation, or separation of magnetizable molecular structures and targets.  
It would have been obvious to a person of skill in the art at the time the invention was made to have used the magnet of Klein et al. within the device of Humphries et al. as pot magnets are well known in the art and for the expected benefit as taught by Humphries in their teaching of electromagnets being employed as magnetic tweezers for better control of magnetic field and the position of magnetic particles (Col. 2). 



    PNG
    media_image1.png
    829
    664
    media_image1.png
    Greyscale

  


Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the prior art combination does not teach the newly claimed intended use of “wherein the magnet is configured to extend a magnetic field into the vessel and adapted to be inserted into a top plate in a magnet plate system for isolating macromolecules from a mixture in the vessel”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Presently, in light of the intended use claimed and the unclear nature of the passively recited “plate system” the combination of the prior art previously applied is interpreted as being capable of being inserted in a plate system and as having a magnetic field that is capable of extending into a vessel.
Applicant should consider positively reciting the actual structure of their device instead of a method of its use.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        8/27/2021